I am of the opinion that port officials have no authority to issue warrants for "retroactive additional compensation,retroactive over-time compensation, or retroactive vacation pay." My reason is that Art. II, § 25, of the constitution of the state of Washington, which reads:
"EXTRA COMPENSATION, PROHIBITED. — The legislature shall never grant any extra compensation to any public officer, agent, servant, or contractor after the services shall have been rendered or the contract entered into, nor shall the compensation of any public officer be increased or diminished during his term of office,"
means exactly what it says. The provisions of the constitution are clear and definite, and cannot be changed by the contracts of agents, by the acts of the legislature, or by judicial interpretation. *Page 556